Citation Nr: 1647051	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-04 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residual dislocation of the left thumb, with arthritis.

2.  Entitlement to an effective date prior to July 17, 2008 for a compensable rating for residual dislocation of the left thumb, with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before a decision review officer (DRO) in May 2016.  The Veteran also requested a Board hearing in his February 2010 substantive appeal; however, the Veteran subsequently withdrew his request for a Board hearing.


FINDING OF FACT

On December 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issues of entitlement to a disability rating in excess of 20 percent for residual dislocation of the left thumb, with arthritis, and entitlement to an effective date prior to July 17, 2008 for a compensable rating for residual dislocation of the left thumb, with arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to a disability rating in excess of 20 percent for residual dislocation of the left thumb, with arthritis, and entitlement to an effective date prior to July 17, 2008 for a compensable rating for residual dislocation of the left thumb, with arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a December 2016 statement, the Veteran requested that the Board dismiss his appeal of the issues of entitlement to a disability rating in excess of 20 percent for residual dislocation of the left thumb, with arthritis, and entitlement to an effective date prior to July 17, 2008 for a compensable rating for residual dislocation of the left thumb, with arthritis.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to a disability rating in excess of 20 percent for residual dislocation of the left thumb, with arthritis, and entitlement to an effective date prior to July 17, 2008 for a compensable rating for residual dislocation of the left thumb, with arthritis and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issues of entitlement to a disability rating in excess of 20 percent for residual dislocation of the left thumb, with arthritis, and entitlement to an effective date prior to July 17, 2008 for a compensable rating for residual dislocation of the left thumb, with arthritis are dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


